DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Response to Amendment
The amendment filed on 10/06/2021 has been entered. Claims 1-10 and 18-33 remain pending in the application. Claims 11-17 are canceled.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 18-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Jensen et al. (US Patent No. US8,483,800).
Regarding claim 1, Jones teaches A medical device-placing system (Figure 1), comprising: an alternative-reality headset (figure 1, element 100, paragraph 0026), including: a frame having frame electronic circuitry including memory and a processor (figure 9, element 620, paragraph 0055); and a display screen coupled to the frame through which a wearer of the alternative-reality headset can see the limb of the patient (figure 1, element 110, paragraph 0024), the display screen configured to display over the limb of the patient a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, Jones fails to explicitly teach an ultrasound probe configured to emit ultrasound signals into a limb of a patient and receive informational signals from the limb of the patient ; an array of magnetic sensors embedded within a housing configured for placement about the limb of the patient; a console having console electronic circuitry including memory and a processor configured to: transform the informational signals to produce ultrasound-image segments corresponding to anatomical structures of the limb of the patient, and transform magnetic-sensor signals from the array of magnetic sensors into location information for a magnetized medical device within the limb of the patient when the housing is placed about the limb of the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches an ultrasound probe configured to emit ultrasound signals into a limb 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the limb and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.
However, Jones in the view of Cox fail to explicitly teach an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient (See col 6, lines 25-40; the array of magnetic sensors is embedded within a housing (drape) which will be positioned over the patient. Therefore, surrounding the limp that is positioned over).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate 

Regarding claim 3, Jones teaches The medical device-placing system according to claim 1, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient's limb (Figure 18, paragraph 0115-0116).

Regarding claim 4, Jones teaches The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to the patient's limb over which the virtual medical device and the objects of virtual anatomy are displayed (paragraphs 0023 and 0115).

Regarding claim 5, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer (paragraphs 0038 and 0051), the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 6, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset configured to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 7, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer (figure 9, element 612, paragraph 0054), the processor of the alternative-reality headset configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).

  Regarding claim 8, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the housing is a rigid frame, each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a rigid frame (figure 3), each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic (figure 2, col 3, line 44 to col 4, line 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a ridge frame as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 9, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the housing is a drape, each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a drape (figure 4, col 6, lines 25-43), each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient (figure 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a drape as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 10, Jones teaches The medical device-placing system according to claim 9, however, Jones fails to explicitly teach a magnetic-field generator configured to generate a magnetic field, the console configured to determine the spatial relationship of each magnetic sensor of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals produced by the array of magnetic sensors while in the presence of the generated magnetic field, thereby making the determined spatial relationship available to the console for subsequently transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a magnetic-field generator configured to generate a magnetic field (paragraphs 0130-0131), the console configured to determine the spatial relationship of the magnetic sensor from the magnetic-sensor signals produced by magnetic sensor while in the presence of the generated magnetic field (paragraphs 0130-0131), thereby making the determined spatial relationship available to the console for subsequently transforming the magnetic-sensor signals from the magnetic sensor into the location information for the medical device (paragraphs 0130-0131).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetic field generator and a magnetic sensor. This modification will result in more accurate placement of the medical device as it provides information regarding the position and orientation of the medical device. 
However, Jones in the view of Cox fail to explicitly teach an array of magnetic.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors (see col 6, lines 12-21).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-21).

Regarding claim 18, Jones teaches A medical device-locating system, comprising: however, Jones fails to explicitly teach an array of magnetic sensors embedded within a housing configured for placement about a limb of a patient; and a console having electronic circuitry including memory and a processor configured to transform magnetic-sensor signals from the array of magnetic sensors into location information for a magnetized medical device within the limb of the patient when the housing is placed about the limb of the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a magnetic sensor (Figure 2, paragraph 0130); a console having electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116): transform magnetic-sensor signals from the magnetic sensor into location information for a magnetized medical device within the patient's limb when the housing is placed about the patient's limb (figure 2, paragraphs 0124 and 0130).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.
However, Jones in the view of Cox fail to explicitly teach an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient (See col 6, lines 25-40; the array of magnetic sensors is embedded within a housing (drape) which will be positioned over the patient. Therefore, surrounding the limp that is positioned over).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors embedded within a housing. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-40)

Regarding claim 19, Jones in the view of Cox teach The medical device-locating system according to claim 18, however, they failed to explicitly teach wherein the housing is a rigid frame, each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a rigid frame (figure 3), each magnetic sensor of the array of magnetic sensors embedded within the frame having a fixed spatial relationship to another magnetic sensor available to the console for transforming the magnetic-sensor signals from the array of magnetic (figure 2, col 3, line 44 to col 4, line 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a ridge frame as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 20, Jones in the view of Cox teach The medical device-locating system according to claim 18, however, they failed to explicitly teach wherein the housing is a drape, each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches the housing is a drape (figure 4, col 6, lines 25-43), each magnetic sensor of the array of magnetic sensors embedded within the drape having a variable spatial relationship to another magnetic sensor depending upon how the drape is placed about the limb of the patient (figure 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a drape as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 21, Jones in the view of Cox teach The medical device-locating system according to claim 20, further comprising a magnetic-field generator configured to generate a magnetic field (paragraphs 0130-0131, Jones), the console configured to determine the spatial relationship of each magnetic sensor of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals produced by the array of magnetic sensors while in the presence of the generated magnetic field (paragraphs 0130-0131, Jones), thereby making the determined spatial relationship available to the console for subsequently transforming the magnetic-sensor signals from the array of magnetic sensors into the location information for the medical device (paragraphs 0130-0131, Jones).

Regarding claim 22, Jones teaches The medical device-locating system according to claim 18, further comprising a display screen configured to depict the medical device within the limb of the patient in accordance with the location information for the medical device (figure 18, paragraph 0115).

Regarding claim 23, Jones teaches The medical device-locating system according to claim 22, wherein the display screen is a see-through display screen coupled to a frame of an alternative-reality headset configured to receive from the console a virtual object corresponding to the medical device for depicting the medical device within the limb of the patient in accordance with the location information for the medical device (paragraph 0095).

Regarding claim 24, Jones teaches A method of a medical device-placing system, comprising: displaying over the patient's limb on a see-through display screen of an alternative- reality headset (paragraph 0105) having electronic circuitry including memory and a processor in a frame (paragraph 0055) coupled to the display screen a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, Jones fails to explicitly teach emitting ultrasound signals into a limb of a patient and receiving informational signals from the patient's limb by way of a piezoelectric sensor array of an ultrasound probe; transforming the informational signals with a console having electronic circuitry including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient's limb; transforming magnetic-sensor signals from an array of magnetic sensors embedded within a housing placed about the patient's limb with the console into location information for a magnetized medical device within the patient's limb. 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches emitting ultrasound signals into a limb of a patient and receiving echoed ultrasound signals from the patient's limb by way of a piezoelectric sensor array of an ultrasound probe (figure 2, paragraph 0120); transforming the echoed ultrasound signals with a console having electronic circuitry including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient's limb (figure 4, paragraph 0123); transforming magnetic-sensor signals from a magnetic sensor placed about the patient's limb with the console into location information for a magnetized medical device within the patient's limb (paragraph 0124 and 0130). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the limb and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.
However, Jones in the view of Cox fail to explicitly teach an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient (See col 6, lines 25-40; the array of magnetic sensors is embedded within a housing (drape) which will be positioned over the patient. Therefore, surrounding the limp that is positioned over).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors embedded within a housing. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-40)

Regarding claim 26, Jones teaches The method according to claim 24, further comprising: transforming the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm (Figure 18, paragraphs 0091, 0098, 0102, and 0115); and sending both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient's limb (Figure 18, paragraphs 0091, 0098, 0102, and 0115).

Regarding claim 27, Jones teaches The method according to claim 26, further comprising anchoring the virtual medical device and the objects of virtual anatomy to the patient's limb over which the virtual medical device and the objects of virtual anatomy are displayed (paragraph 0023 and 0115). 

Regarding claim 28, Jones teaches The method according to claim 24, further comprising: capturing in the memory of the console eye movements of the wearer using one or more eye-tracking cameras coupled to the frame of the alternative-reality headset (paragraphs 0038 and 0051); and processing the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 29, Jones teaches The method according to claim 24, further comprising: capturing in the memory of the console gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056); and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 30, Jones teaches The method according to claim 24, further comprising: capturing in the memory of the console audio of the wearer using one or more microphones coupled to the frame of the alternative-reality headset (figure 9, element 612, paragraph 0054); and processing the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).

Regarding claim 31, Jones in the view of Cox teach The method according to claim 24, however, they failed to explicitly teach wherein each magnetic sensor of the array of magnetic sensors is embedded within a rigid frame for the housing, the magnetic sensors having a fixed spatial relationship to each other.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches each magnetic sensor of the array of magnetic sensors is embedded within a rigid frame for the housing, the magnetic sensors having a fixed spatial relationship to each other. (Figures 2 and 3, col 3, line 44 to col 4, line 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a ridge frame as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 32, Jones in the view of Cox teach The method according to claim 24, however, they failed to explicitly teach wherein each magnetic sensor of the array of magnetic sensors is embedded within a drape for the housing, the magnetic sensors having a variable spatial relationship to each other depending upon how the drape is placed about the limb of the patient.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches each magnetic sensor of the array of magnetic sensors is embedded within a drape for the housing, the magnetic sensors having a variable spatial relationship to each other depending upon how the drape is placed about the limb of the patient (figure 4, col 6, lines 25-43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide a drape as a housing where the magnetic sensors are disposed therein having a fixed spatial relationship. This modification will result in a low distortion operation and allows the system to be less obstructive in a surgery environment.

Regarding claim 33, Jones teach The method according to claim 32, further comprising: however, Jones fails to explicitly teach generating a magnetic field with a magnetic-field generator, and determine the spatial relationship of each magnetic sensor of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals of the array of magnetic sensors to another magnetic sensor from the magnetic-sensor signals produced by the array of magnetic sensors while in the presence of the generated magnetic field
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches generating a magnetic field with a magnetic-field generator (paragraphs 0130-0131), and determine the spatial relationship of magnetic sensor from the magnetic-sensor signals of magnetic sensor while in the presence of the generated magnetic field (paragraphs 0130-0131).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a magnetic field generator and a magnetic sensor. This modification will result in more accurate placement of the medical device as it provides information regarding the position and orientation of the medical device. 
However, Jones in the view of Cox fail to explicitly teach an array of magnetic.
Jensen, in the same field of endeavor in the subject of surgical navigation system, teaches an array of magnetic sensors (see col 6, lines 12-40).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Jensen to provide an array of magnetic sensors embedded within a housing. This modification will result in more accurate placement of the medical device. Since embedding a plurality of magnetic sensors in the housing would result in the correction of any magnetic field distortions caused by the housing (see Jansen col 6, lines 12-40)

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Jensen et al. (US Patent No. US8,483,800) and Mehi et al. (US Patent No. US7,901,358).

Regarding claim 2, Jones in the view of Cox and Jensen teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting the ultrasound signals and receiving the informational signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -28-Docket No. 101672.0264P ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting the ultrasound signals and receiving the informational signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -28-Docket No. 101672.0264P ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox and Jensen to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm to stitch the ultrasound-imaging frames together. This modification will result in more accurate placement of the medical device as it increase the image resolution. 


Regarding claim 25, Jones in the view of Cox and Jensen teach The method according to claim 24, further comprising, however, they failed to explicitly teach capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals; stitching the ultrasound-imaging frames together with a stitching algorithm; and-33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches capturing in the memory of the console ultrasound-imaging frames in accordance with a pulsed-wave Doppler imaging mode of the ultrasound probe while emitting and receiving the ultrasound signals (see col 12, lines 21-62), stitching the ultrasound-imaging frames together with a stitching algorithm; and-33-Docket No. 101672.0264P segmenting the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox and Jensen to incorporate the teachings of Mehi to provide a pulsed-wave Doppler imaging and an algorithm to stitch the ultrasound-imaging frames together. This modification will result in more accurate placement of the medical device as it increase the image resolution. 
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of the prior art does not teach the limitation “an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient”. However, Jensen, teaches an array of magnetic sensors embedded within a housing configured for surrounding the limb of the patient (See col 6, lines 25-40; the array of magnetic sensors is embedded within a housing (drape) which will be positioned over the patient. Therefore, surrounding the limp that is positioned over).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2007069186, to Schechter, in the subject of electromagnetic tracking method and apparatus; it teaches array of magnetic sensors embedded into a case configured to surround the limp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793